--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

        This Securities Purchase Agreement (this “Agreement”) dated November 24,
2008, by and between Pluristem Therapeutics Inc., a Nevada corporation (the
“Company”), and Merina Overseas Ltd., a British Virgin Islands company (the
“Purchaser”).

        The Company and the Purchaser agree as follows:

ARTICLE 1
PURCHASE AND SALE

1.1 Closing.


    (a)        Securities Purchased. At the closings of the transactions
contemplated hereby (the “Closings”), the Company will sell and the Purchaser
will purchase the following securities of the Company for an aggregate purchase
price of up to one million two hundred thousand dollars ($1,200,000) (the
“Purchase Price”), as follows:


    (i)        One million five hundred thousand (1,500,000) shares of Common
Stock $0.00001 par value at a price of $0.40 per share, or an aggregate purchase
price of six hundred thousand dollars ($600,000) (the “Initial Shares”);


    (ii)        The Purchaser has the option, to notify the Company (the “Second
Closing Notice”) no later than ten (10) business days following the release of
an official announcement by the Company that it is initiating its first human
clinical trials, of Purchaser’s agreement to purchase an additional eight
hundred thousand (800,000) shares of Common Stock $0.00001 par value at a
purchase price of $0.75 per share, or an aggregate purchase price of six hundred
thousand dollars ($600,000) (the “Additional Shares”); and


    (iii)        Warrants to purchase up to an additional one million five
hundred thousand (1,500,000) shares of Common Stock with an exercise price of
$1.00 per share, which will be issued to Purchaser at the Closing of the Initial
Shares purchase (the “First Warrant”). In the event that Purchaser exercises the
option mentioned in (ii) above, the Company will issue warrants to purchase up
to an additional eight hundred thousand (800,000) shares of Common Stock with an
exercise price of $1.50 per share (the “Second Warrant”). No separate
consideration shall be paid for either the First Warrant or the Second Warrant
(collectively, the “Warrants”). The Warrants are five-year warrants and shall be
in the form previously provided to the Purchaser. (The Initial Shares and the
Additional Shares are sometimes referred to as the “Shares”, the shares issuable
upon exercise of the Warrants are sometimes referred to as the “Warrant Shares”
and all of the foregoing are sometimes referred to as the “Securities”.)


    (b)        Closing Deliveries. (i) The Closing of the Initial Shares
purchase shall take place on November 26, 2008. At the Closing, the Purchaser
shall deliver to the Company immediately available funds equal to one half (1/2)
of the Purchase Price, and the Company shall deliver to the Purchaser the
Initial Shares and the First Warrant, effected by delivering to the Purchaser a
copy of the irrevocable instructions to the Company’s transfer agent instructing
the transfer agent to deliver the Initial Shares via overnight courier share
certificates or via the Depository Trust Company Deposit Withdrawal Agent
Commission System, and delivery of the relevant Warrants (which may initially be
an electronic copy, to be followed immediately by the original executed
Warrants), in each case in the name of the Purchaser; and (ii) The Closing of
the Additional Shares purchase (the “Second Closing”) shall take place on no
less than ten (10) days notice from the Company to the Purchaser following
receipt by the Company of the Second Closing Notice. At the Second Closing, the
Purchaser shall deliver to the Company immediately available funds equal to one
half (1/2) of the Purchase Price, and the Company shall deliver to the Purchaser
the Additional Shares and the Second Warrant, effected by delivering to the
Purchaser a copy of the irrevocable instructions to the Company’s transfer agent
instructing the transfer agent to deliver the Initial Shares via overnight
courier share certificates or via the Depository Trust Company Deposit
Withdrawal Agent Commission System, and delivery of the relevant Warrants (which
may initially be an electronic copy, to be followed immediately by the original
executed Warrants), in each case in the name of the Purchaser. The obligations
of the Company and the Purchaser to effect the Closings are unconditional.


1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE 2
REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Company.


    (a)        Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted.


    (b)        Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby, including
the issuance of the Securities, has been duly authorized by all necessary action
on the part of the Company. This Agreement is the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms.


    (c)        Issuance of the Securities; Registration. The Securities are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable. The Warrant Shares,
when issued in accordance with the terms of the Warrants, will be validly
issued, fully paid and nonassessable.


    (d)        SEC Reports. The Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Exchange Act of 1934 (the “Exchange Act”) for at least the one
(1) year preceding the date hereof (or such shorter period as the Company was
required to do so) (the “SEC Reports”). As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.


    (e)        Material Adverse Change. Since the date of the latest SEC Report,
there has been no material adverse change in the business or financial condition
of the Company.


2.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as follows:


    (a)        Organization; Authority. The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and performance by the
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of the
Purchaser. This Agreement has been duly executed by the Purchaser, and is the
valid and legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms.


2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    (b)        Own Account; Investment Intent. The Purchaser is acquiring the
Securities as principal for its own account for investment purposes only and not
and will not acquire the Shares, the Warrants or the Warrant Shares with a view
to or for distributing or reselling them in violation of the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities law,
has no present intention of distributing any of them in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding their distribution of such Securities. The Purchaser understands that
the Securities included therein are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities laws. The
Purchaser is acquiring the Securities and each part thereof hereunder in the
ordinary course of its business.


    (c)        Regulation S. The Purchaser makes the following representations
related to Regulation S under the Securities Act: (i) it is not a “U.S. Person”
as that term is defined in Rule 902 of Regulation S under the Securities Act;
and received all communications relating to the issuance of the Shares, and
executed all documents relating thereto, outside the United States; and (ii) it
agrees to resell the Shares, the Warrants and the Warrant Shares only in
accordance with the provisions of Regulation S, or pursuant to another available
exemption from the registration requirements of the Securities Act, and further
agrees not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act.


    (d)        Experience of Such Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Securities (and each part thereof)
and, at the present time, is able to afford a complete loss of such investment.


    (e)        Opportunity to Conduct Due Diligence. The Purchaser was granted
the opportunity to conduct due diligence prior to entering into the transactions
contemplated by this Agreement.


ARTICLE 3
OTHER AGREEMENTS OF THE PARTIES

    3.1        Publicity. The parties agree that this Agreement and the
transactions contemplated hereby will remain confidential until the Company
files a Form 8-K with the Securities and Exchange Commission disclosing this
Agreement. The Purchaser agrees not to effect any purchase or sale of the
securities of the Company until after such filing is made.

    3.2        Transfer Restrictions.

    (a)        The Purchaser hereby acknowledges that the Securities and any
part hereof may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares, Warrants or Warrant
Shares other than pursuant to an effective registration statement or Rule 144,
to the Company or to an Affiliate of a Purchaser or in connection with a pledge,
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of such opinion shall be reasonably satisfactory
to the Company, to the effect that such transfer does not require registration
of such transferred Shares, Warrants or Warrant Shares under the Securities Act.
Unless the transfer of the Warrants has been registered, no Warrants may be
transferred to any person that is not an “accredited investor.”


3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    (b)        The Purchaser agrees to the imprinting, so long as is required,
of a legend on any of the Shares, Warrants and Warrant Shares in the following
form:


  [THESE SHARES] [THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS
WARRANT] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY.


ARTICLE 4
MISCELLANEOUS

    4.1        Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party in connection with this Agreement. Purchaser
acknowledges that the Company shall pay a transaction fee to finders equal to 6%
of the actual Purchase Price and five-year warrants at an exercise price of $1.0
per share to purchase such number of the Company’s shares of Common Stock that
equals 6% of the actual Purchase Price divided by $1.0.

    4.2        Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or by email to the email address set forth on the signature
page or (c) upon actual receipt by the party to whom such notice is required to
be given.

    4.3        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors. This Agreement is not
assignable by either party.

    4.4        Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement).

[Signature page immediately follows.]

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

PLURISTEM THERAPEUTICS INC. MERINA OVERSEAS LTD.   By: /s/ Yaky Yanay
Name: Yaky Yanay
Title: CFO By: /s/ Michael A. BARTH
Name: Michael A. BARTH
Title: Director   Office Address: Bld # 20  Matam
Office Address: Wickham's Cay, Road Town
                               Haifa  31905  ISRAEL
                             Tortola, British Virgin Islands
  Fax No. +972-74-710-7173
Fax No. +1 284 494 49 80
  Email Address: yaky@pluristem.com
Email Address: BVI@arifa.com
 


Date: November 28, 2008

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------